DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ollila, et al. (US 20110150441 A1) in view of Tanaka, et al. (US 20010017988 A1.)
	Regarding claim 1, Ollila, et al. (hereafter, “Ollila”) discloses an electronic apparatus (100) comprising:
a supporting member (Fig. 3; 230);
a movable member (255) supported by the supporting member movably with respect to the supporting member (shown, for example, in Fig. 4);
a controller configured to control a movement of the movable member [0034];
a first flexible printed circuit board (235) configured to electrically connect the movable member and the controller (inherent, as the controller must be connected to the movable member).

However, Ollila fails to disclose a first radio wave absorber as required by the instant claim.  Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Tanaka, et al. (hereafter, “Tanaka.”)
Tanaka discloses a camera device (2) with a flexible circuit board (30), similar to Ollila.  Additionally, Tanaka discloses that each end of the flexible circuit board (30) is protected by a shield pattern (35, 36) to protect the flexible circuit board from EM interference [0029] that has a sheet shape (shown in Fig. 5) and is partially fixed to the flexible printed circuit board (shown in Fig. 4.)
Because Ollila discloses the use of a flexible circuit board, it would be obvious to one of ordinary skill in the art to include an EM shielding like that disclosed in Tanaka.  By including the shield patterns at each of the FPCB, the electrical components at each end that are connected by the FPCB would be protected from EM waves and magnetic interference.
Therefore, it would be obvious to one of ordinary skill in the art to include shielding patterns in order to protect the internal components from magnetic interference.

Regarding claim 18, the combination satisfies claim 1, wherein Ollila discloses the electronic apparatus is an image pickup apparatus [0028],
wherein the movable member (255) is a member configured to hold an image sensor (260) that converts an optical image of an object into an electric signal [0031], and
wherein the supporting member supports the movable member movably in a direction orthogonal to an optical axis direction with respect to the supporting member (shown in Fig. 4.)

Regarding claim 19, the combination satisfies claim 18, wherein Ollila discloses the controller optically corrects an object blur by moving the movable member in a direction orthogonal to the optical axis with respect to the supporting member (optical imaging stabilization, [0044 - 0045.])

Allowable Subject Matter
Claims 2 - 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art of record fails to disclose or reasonably suggest the arrangement of the flexible printed circuit board with the radio wave absorber in the manner described.

Citation of Pertinent Art
	The prior art made of record is considered pertinent to the applicant’s disclosure, but is not relied upon as a reference for the preceding sections:
Taguchi (US 20180164603 A1) discloses an imaging device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698